Barnard, P. J.:
The motion to dismiss the action was properly denied. The plaintiff seeks to establish and foreclose a lien under chapter 402, Laws of 1854, section 20, as amended by chapter 188 of 1871. It is provided by the act, as it now stands, as follows: “ Every lien created under the provisions of this act shall continue until the expiration of one year, unless sooner discharged by the court or some legal act of the claimant in the proceedings, but if within such year proceedings are commenced under this act to enforce or foreclose such lien, then such lien shall continue until judgment is rendered therein and for one year thereafter. Such lien shall also continue during the pendency *392of any appeal, and for one year after the determination thereof.” The claimant obtained a judgment, which was appealed from and reversed with a direction for a new trial, costs to abide event. This determination upon the appeal was made over a year ago in June, and the case has not been yet reheard. The section saves the proceedings until a judgment is rendered. None has yet been rendered. A faulty judgment was obtained and that was set .aside. The case is still ona where proceedings are commenced, arid the lien continued “ until judgment is rendered,” that is, until a final judgment is rendered. The appeal proceedings have no relevancy except to prolong the period between the commencement of the proceedings and judgment therein.
The order should be affirmed, with costs and disbursements.
Cullen, J., concurred ; Dykman, J., not sitting.
Orders in each of these cases refusing to dismiss action affirmed, with costs and disbursements.